Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/7/2021 have been fully considered but they are not persuasive. 
In response to the 112 rejection issued on 1/7/2021, applicant asserts that “the sensor observation zone 124 of the sensor 117, which originates from the measurement end 121 of the sensor 117, does not pass through a lens or other obstructive component between the temperature sensor 117 and the opening 104 in the sidewall 102 of the enclosure 101”, and therefore “the sensor observation zone 124 of the temperature sensor 117 is unobstructed”.  In view of these arguments, it is clear that the claimed “unobstructed view” refers to a configuration of the measurement system in which a lens or other obstructive component is not provided between the measurement end of the opto-electronic sensor and the opening (i.e. along the sensor observation zone).  While the examiner does not refute the applicant’s argument that the sensor observation zone 124 of an opto-electronic sensor 117 is unobstructed (specially, when the sensor observation zone is defined to be an area between the measurement end 121 of the opto-electronic sensor 117 and the opening 104 in the sidewall 102 of the enclosure 101), it appears that this applicant’s argument provides the confusion in view of the rationale which applicant uses to argue against the 103 rejections.  More specifically, it appears that the main point of applicant’s argument regarding the Bett reference is that a protective window 11 provides obstructed view for the opto-electronic sensor.  However, the examiner disagrees with this argument.  Contrary to applicant’s argument, applicant’s claim merely requires an opto-electronic sensor and Bett discloses the claimed opto-electronic sensor (i.e. an opto-electronic sensor of Bett comprises the elements of 5, 11, 16, 20 and 22; Fig.1).  There is no requirement in claims that the claimed opto-electronic sensor is made of just a sensing element (i.e. even a sensing element would most likely comprise a protection element covering the sensing element to prevent any dirt or moisture to damage a sensing surface of the sensing element).  In fact, applicant discloses that various different type of sensors can be used for the claimed opto-electronic sensor.  More particularly, the applicant’s specification discloses in paragraph 19 that “the opto-electronic sensor may be an infrared temperature sensor, a camera, a LiDAR, a light fidelity (LiFi) sensor, or combinations thereof”.  In view of this statement, the claimed opto-electronic sensor can be a camera for example, and it is well known in the art that such a camera would comprise a protective housing surrounding a sensing element.  Furthermore, it is perfectly valid to assume that the protective housing of the camera would include a lens element or other elements.  Thus, Bett discloses applicant’s broadly recited claim limitation and it appears that applicant is attempting to read in language not currently in the claims. It should be noted that it is the claims that define the claimed invention, and it is the claims, not the specification, that are anticipated or unpatentable. 
Applicant’s argument regarding the Benton reference is not persuasive due to the similar reasons set forth regarding the Bett reference.  More specifically, Benton discloses the claimed opto-electronic sensor (16, 20) and there is no obstructive element in the sensor observation zone (36).  Again, it is noted that examiner’s interpretation is well within their right to use the broadest most reasonable interpretation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, 13 and 20, it is unclear what exactly constitutes the claimed opto-electronic sensor.  Does the claimed opto-electronic sensor consist of a single sensing element?  If it is just made of a single sensing element, does it have any protection housing or covering to protect the sensing element from an external influence?  Clarification is required.  Furthermore, it is unclear what is the intended scope of the phrase “unobstructed view”.  If there is a transparent element allowing light beams to pass through, does the transparent element provide the obstructed view?  Does “unobstructed view” mean that any element is not physically present in front of a sensing element?  Clarification is required.
Claims not specifically mentioned above are rejected by virtue of their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bett et al (DE102011013975) in view of Yajima et al (US 4,898,035).
Regarding claims 1 and 20, as far as the claim is understood, while Bett et al shows in Fig.1 the provision of an open housing for an optical sensor (paragraphs 9 and 26; an opto-electronic sensor of Bett comprises the elements of 5, 11, 16, 20 and 22), it does not discloses the use of the recited male insert and female insert.  However, Yajima et al discloses in Figs.1 and 2 that there is provided a female insert (22) and a male insert (16), wherein the male insert has a flange (18) used to provide a fluid tight seal as well as a stem (12) and a central opening is provided as can be seen from the figure in which a sensor is positioned.  It would have been obvious to one of ordinary skill in the art to utilize the teachings of Yajima in the device of Bett in view of the desire to effectively provide a watertight seal of the mount.
Regarding claim 2, depending on the needs of particular application, it would have been obvious to one of ordinary skill in the art to couple the flange to the outside of the wall in view of providing a fluid tight connection to the sidewall.
Regarding claims 3-4, the limitations therein are disclosed in Bett et al (Fig.1) in view of Yajima et al (Figs.1 and 2).
Regarding claims 7-8, the specific configuration utilized to arrange an opto-electronic sensor would have been an obvious design choice to one of ordinary skill in the art depending on the desire of the designer’s preference and involving only routine skill in the art.
Regarding claims 9-11, it is well known in the art to seal all parts that are considered necessary to achieve the desired fluid tight results and the specific scheme and the specific configuration utilized for sealing constructions would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claim 12, the specific type of an opto-electronic sensor utilized would have been an obvious design choice to one of ordinary skill in the art merely depending on the needs of the particular application.

Claims 1-5, 7-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher Jr. et al (US 2011/0162165) in view of Benton (US 6,448,573).
Regarding claims 1 and 20, as far as the claim is understood, while Schumacher discloses (Figs.1-4) the provision of an enclosure (12), a male insert (28) and a female insert (30), wherein its structure is used to store various contents, such as fuel, it does not disclose the use of an opto-electronic sensor.  However, Benton discloses the use of an opto-electronic sensor (Fig.4; Benton discloses the claimed opto-electronic sensor 16, 20) for detecting a level of fuel is well known in the art and it would have been obvious to one of ordinary skill in the art to recognize that the teaching of Benton would be applicable to the device of Schumacher in view of the desire to detect a level of fuel resulting in adding an ability of indicating when the fuel has reached a predetermined level.
Regarding claim 2, the limitation therein is shown in Fig.1 of Schumacher et al.
Regarding claims 3-4, the limitations therein are disclosed in Schumacher et al (Figs.1-4) in view of Benton (Fig.1).
Regarding claim 5, the limitation therein is shown in Fig.4 of Schumacher et al.
Regarding claims 7-8, the specific configuration utilized to arrange an opto-electronic sensor would have been an obvious design choice to one of ordinary skill in the art depending on the desire of the designer’s preference and involving only routine skill in the art.
Regarding claims 9 and 11, the limitation therein is disclosed in paragraph 13 of Schumacher et al.
Regarding claims 10 and 12, the specific type of sealing and an opto-electronic sensor utilized would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bett et al (DE102011013975) in view of Yajima et al (US 4,898,035), and further in view of Schumacher Jr. et al (US 2011/0162165).
Regarding claim 5, although Bett et al in view of Yajima et al does not disclose the use of threads, such use is well known in the art as disclosed by Schumacher et al (Fig.4) and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Schumacher et al in the device of Bett et al and Yajima in view of the desire to effectively provide the coupling of the male insert and the female insert.

Allowable Subject Matter
Claims 6 and 13-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 6, the prior art fails to disclose or make obvious a measurement system comprising, in addition to the other recited features of the claim, the features of the central opening of the male insert comprises a tapered segment, and wherein a width of the central opening at the flange is equal or substantially equal to a width of a sensor observation zone of the opto-electronic sensor at the flange.  Regarding claims 13-19, the prior art fails to disclose or make obvious a measurement system comprising, in addition to the other recited features of the claim, the details and functions of an enclosure, a male insert, a compression nut and an opto-electronic sensor in the manner recited in claim 13.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN K PYO/            Primary Examiner, Art Unit 2878